Lacombe, Circuit Judge,
(orally.) I am strongly inclined to the opinion that congress did not intend that these handkerchiefs should pay the lower, rather than the higher, rate of duty, for they are more elaborate and ex-jrensive, and further advanced, than ordinary hemmed handkerchiefs. It is quite probable that distinction was intended to be made between handkerchiefs in the piece, on the one hand, and handkerchiefs which had been advanced beyond handkerchiefs in the piece by a process of hemming, on the other. But I do not feel warranted in disposing of this case on my mere assumption as to what congress intended, in face *877of the language used, which, when read with the light we have from the mercantile testimony, (testimony which, under the decisions of the supreme court, we are to take as our head-light in all interpretations of tariff statutes,) has a very plain and unmistakable meaning. A duty is laid on “hemmed handkerchiefs.” Now, undoubtedly,'as to the popular meaning of that term, — the meaning that is given in the dictionaries, — the board of appraisers is entirely right: these handkerchiefs are hemmed. In addition to the hem, there is also a stitching made in the process of making the hem, — an ornamentation to the articles which makes them hemstitched handkerchiefs; but they are none the less popularly, and in the ordinary moaning of the term, “hemmed handkerchiefs.” But we have testimony in the case, which apparently was not before the board of appraisers, and which, it seems to me, under the rulo which has been laid down for the guidance of the circuit courts by the supreme court as to the credit which is to be given to the commercial meaning of terms, must be conclusive here It is immaterial whether or not the trade do or do not give the same meaning to the verb “hem” or to the noun “hem” that the dictionary does. It may be that they have never had any occasion to use those words commercially or to give them any trade meaning. But it does appear, by testimony which is absolutely uncontradicted, that the particular phrase “ hemmed handkerchiefs” lias been wrenched, as we may say, from, its ordinary meaning as given in the dictionary, and expressly confined by the entire trade and commerce of this country to a particular variety of hemmed handkerchiefs, to-wil, those illustrated by Exhibit B. and that this was the condition of affairs long before the tariff of 1888 was passed. It does not merely appear that those articles are known by a special trade name as “hemstitched handkerchiefs,” because that might very well be, and still they would come within the general heading of “hemmed handkerchiefs;” but the importers here have gone further, and shown that the general term “hemmed handkerchiefs” has been restricted by trade, no longer used as a family name, under which there are various subheadings, but confined to a particular and special class of articles. In other words, they have come within the rule which was laid down in this circuit in Morrison v. Miller, 37 Fed. Rep. 82. The testimony is particularly strong in this caso, because there is no conflict about it. No witness has been produced on the part of the government to controvert in any way the importers’claim that the general trade and commerce of this country had, before the passage of the act, given a special and peculiar trade meaning to the words “hemmed handkerchiefs,” which, but for that trade usage, would have had a different meaning; and we must assume that it was with a knowledge of that meaning that congress used the words. Under these circumstances, I feel constrained to reverse the decision of the appraisers, and direct that the goods be classified under paragraph 824.